DETAILED ACTION
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al. (hereinafter KAPLAN) (US 2016/0378522 A1).

As to claim 1, KAPLAN teaches a method, comprising: 
receiving, at a guest program (guest of VM), an indication of a processor event (events such as interrupts, exceptions, exit processes, etc.) from a hypervisor (determined subset of the contents of the registers that are exposed/visible to hypervisor) ([0044]; [0047]); 
in response to receiving the indication of the processor event, accessing event handling information at a specified region of memory (determined subset of the contents of the registers that are exposed/visible to hypervisor) ([0044]; [0047]); and 
processing the processor event based on the event handling information (VM executed based on state information stored in the registers of the processor) ([0056]; claims 10 and 17).

As to claim 2, KAPLAN teaches wherein: the guest program comprises a secure layer and a non-secure layer (based on field of security mode register 111) ([0034]); and receiving the indication of the processor event comprises receiving the indication of the processor event at the secure layer of the guest program ([0034]).

As to claim 3, KAPLAN teaches wherein: accessing event handling information comprises the secure layer accessing the event handling information ([0005]; [0017]).

As to claim 4, KAPLAN teaches wherein: receiving the indication of the processor event comprises receiving the indication of the processor event at an event interface (Security Module 104 or Encryption Module 125 or Northbridge 110) of a processor (Processor 102) (Fig. 1).

As to claim 5, KAPLAN teaches wherein: the specified region of memory comprises a region of memory that is inaccessible to the hypervisor (storing information in a secure region 120 or memory locations of the memory 103 so that information is inaccessible to the hypervisor) ([0027]-[0028]; claim 2).

As to claim 6, KAPLAN teaches wherein the specified region of memory is an encrypted region of memory (Secure Region 120; encrypted register values in VMCB 121) (Fig. 1; [0016]-[0017]).

As to claim 8, KAPLAN teaches a method, comprising: 
setting a state of a security register at a processor (processor that implements one or more registers such as security mode register 111 based on a state) (Abstract; Fig. 1; [0055]); and 


As to claim 9, KAPLAN teaches wherein restricting notification of events comprises: receiving an indication of an event from the hypervisor at a secure layer of the guest program (Security Module 104 or Encryption Module 125 or Northbridge 110, Processor 102) (Fig. 1); in response to receiving the indication, accessing event data at a specified region of memory (storing information in a secure region 120 or memory locations of the memory 103 so that information is inaccessible to the hypervisor) ([0027]-[0028]; claim 2).

As to claim 10, KAPLAN teaches wherein: the hypervisor stores the event data at the specified region of memory ([0053]).

As to claim 11, KAPLAN teaches wherein restricting notification of events comprises: receiving an indication of an event from the hypervisor; in response to the indication, accessing a specified region of memory to retrieve event control information, the specified region of memory inaccessible to the hypervisor (storing information in a secure region 120 or memory locations of the memory 103 so that information is inaccessible to the hypervisor) ([0027]-[0028]; claim 2).

As to claim 12, KAPLAN teaches wherein the specified region of memory is encrypted with a key associated with the guest program ([0016]; [0021]; [0030]).

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KAPLAN in view of Serebrin et al. (hereinafter SEREBRIN) (US 2011/0197004 A1).

As to claim 7, KAPLAN does not teach teaches wherein the event handling information comprises task priority register (TPR) information.  However, SEREBRIN teaches operations emulated in the guest interrupt control units 34A-34B may include the initiation of IPIs within the guest, access to the task priority register (TPR), and accesses to the end of interrupt (EOI) register ([0064]; [0090]; [0092]; [0114]; [0119]).  It would have been obvious to one of ordinary skill in the art to modify KAPLAN such that its event handling information comprises TPR information, as taught and suggested in SEREBRIN.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to establish the minimum priority level of interrupt that is being accepted by the vCPU. The guest interrupt control unit 34A may be configured to deliver the highest priority interrupt request if it is higher priority than the highest priority in-service interrupt and if it is higher priority than the priority indicated in the TPR (SEREBRIN - [0092]).

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EP 3457311 B1 discloses protecting VM register state with SEV-ES and AMD Memory Encryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KENNETH TANG/Primary Examiner, Art Unit 2199